FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  January 26, 2011
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,
              Plaintiff–Appellee,
                                                        No. 10-3216
 v.                                           (D.C. No. 5:03-CR-40053-JAR-1)
 NORMAN A. PARADA,                                        (D. Kan.)

              Defendant–Appellant.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Appellant appeals the district court’s denial of his motion for recusal,

which he filed in the underlying criminal case after his conviction became final

through the Supreme Court’s denial of certiorari. We affirm.

      When Appellant filed his recusal motion, his conviction was final and there



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
were no pending motions or proceedings in the district court. As it related to the

closed criminal proceeding, his motion was moot because granting the motion to

recuse would have provided him with no effective relief. See Kan. Judicial

Review v. Stout, 562 F.3d 1240, 1246 (10th Cir. 2009). To the extent he sought

the district judge’s recusal in any future habeas or other proceedings, his motion

was unripe because no such proceedings were pending. See Morgan v. McCotter,

365 F.3d 882, 890-91 (10th Cir. 2004). And, to the extent he now advances

constitutional claims relating to his conviction, these claims were not presented to

the district court and therefore are not properly before this court. See Hicks v.

Gates Rubber Co., 928 F.2d 966, 970 (10th Cir. 1991).

      The district court’s decision is hereby AFFIRMED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-